DETAILED ACTION
This Office Action is in response to Applicant’s Arguments /Remarks and RCE filed on 08/31/2020.
The holding of abandonment filed on 12/28/2020 is withdrawn by the office on 05/27/2021.
As per instant Amendment, claims 22 and 28 have been amended; claims 1-21 were canceled; Claims 22 and 28 are independent claims.  Claims 21-32 have been examined and are pending. This Action is made Non-FINAL. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 08/31/2020 has been entered.

Response to Arguments
Applicant’s arguments in the instant Amendment, filed on 08/31/2020, with respect to limitations listed below, have been fully considered but they are not persuasive.
Applicant’s arguments: “the presently amended claims require a vendor-initiated transaction using at least three communication paths and a time sensitive single use token to authenticate both user and device”.
The Examiner disagrees with the Applicants. The Examiner respectfully submits that Tumminaro does disclose ‘at least three communication paths and a time sensitive single use token (SUT) to authenticate both user and device’ (paras. 0220, 0231, 0339, 0458 and fig. 37, NFC circuit/device; the other three communication is admitted by the applicant as in paras. 0183, 0197-0198, 0211, transferring authentication data (equates SUT) via device; paras. 0608, and 0626).
Examiner, however, in light of the above submission maintains the previous rejections while considering the amendments to the claims as follows:

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 22-32 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Tumminaro, U.S. Patent Application Publication No.: U.S. 2007/0244811. 

	Referring to claim 22, Tumminaro teaches a method for providing enhanced 
security during a secure transaction comprising: 
	receiving by a client device an option to securely connect with a receiving device 
via a near field communication interface corresponding with a first communication path when the client is within short range communication of the receiving device, wherein the receiving device is associated with an e-commerce website and wherein the client device is connected to the cloud via an Internet interface corresponding with a second communication path (paras. 0220, 0231, 0339, 0458 and fig. 37, NFC circuit/device); 
	accepting the option by the client device (paras. 0031-0032, number of options 
displayed on the screen of the device); 
initiating a logon to the e-commerce website from an authoritative server via the Internet interface (abstract, paras. 0198, 0211); 
	generating by the authoritative server, an authenticating single-use token (paras. 
0211-0212, one time password) encoded using an error control code in response to the 
accepting the option via a wireless interface wherein the authentication single-user token is time limited to less than approximately three minutes (paras. 0211-0212, one time password; paras. 0618, 0639, 1043-1044, an error control code); 
	receiving the authenticating single-use token by the client device (paras. 0155-
0156); 
(paras. 0183, 0197-0198, 0211, 0608, voice channel); 
	receiving the authenticating single-use token via a microphone of the receiving 
device (paras. 0155—0156, 0198, 0211, voice channel);  
	transmitting the authenticating single-use token to the authoritative server by the 
receiving device using a fourth communication path (paras. 0155-0156, 0198, 0211);   
comparing, by the authoritative server (para. 0131-0133, 0136), the authenticating single-use token generated by the authoritative server (paras. 0131-0133, 
0136, 0138) with the transmitted authenticating single-use token transmitted by the 
receiving device (paras. 0155-0156); and 
	verifying an identity of the client device to perform the secure transaction on the e-commerce website by the authoritative server, at least in part, on an outcome of the comparing (paras. 0168, 0188, 0197, verification, 0200-0203, 0211, SMS security para. 0266 and para. 0555).

	Referring to claim 23, Tumminaro further teaches comprising: conducting the 
secure transaction by the client device via the Internet interface (paras. 0220, 0231, 0339, 0458 and fig. 37, NFC circuit/device). 

	Referring to claim 24, Tumminaro further teaches comprising: authenticating the 

(paras. 0031-0032, number of options displayed).

	Referring to claim 25, Tumminaro further teaches wherein the client device is 
authenticated by the authoritative server based on a biometric authentication selected 
from the group consisting of: a retinal scan, a palm print, a voice print, a keyword 
annunciation, and a thumbprint (paras. 0457-0458 and 1198, biometric 
authentication).

	Referring to claim 26, Tumminaro further teaches wherein the receiving device 
comprises a laptop computer, a desktop computer, a smart phone, or combination thereof, 
any one or more of which executes a browser application (paras. 0026, 0126, 0150 and 
0159, browser mobile client).

	Referring to claim 27, Tumminaro further teaches wherein the client device 
comprises a laptop computer, a desktop computer, a smart phone, or combination thereof, 
any one or more of which executes a browser application (paras. 0026, 0126, 0150 and 
0159, browser mobile client).

Referring to claim 28, This claim is similar in scope to claim 22, and is therefore rejected under similar rationale.

Referring to claim 29, Tumminaro further teaches wherein the authoritative server is configured to compare the generated authenticating single-use token (paras. 0211-0212) conveyed to the client device with the authenticating single-use token received by the receiving device; and if a match exists between the authenticating single-use token conveyed to the client device and the authenticating single-use token received by the receiving device, approving a transaction based on the comparison (paras. 0016, 0244, 0325-0326 and 0343).

Referring to claim 30, Tumminaro further teaches wherein the authoritative server is configured to compare the generated authenticating single-use token conveyed to the client device with the authenticating single-use token received by the receiving device; and if a match does not exist between the authenticating single-use token conveyed to the client device and the authenticating single-use token received by the receiving device, denying a transaction based on the comparison (paras. 0016, 0244, 0325-0326 and 0343).

Referring to claim 31, Tumminaro further teaches wherein the processor is additionally configured to perform a mathematical operation to establish a match between the authenticating single-use token conveyed to the client device and the authenticating single-use token received by the receiving device (paras. 0652-0653).

Referring to claim 32, Tumminaro further teaches wherein the processor performs mathematical operation selected from the group consisting of: addition, subtraction, convolution, comparison, correlation, or any combination thereof (paras. 0652-0653).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
20040098350…… Labrau et al. …….May 20, 2004.
20030204726…….Kefford et al. …….Oct. 30, 2003.
2002/0107007 …..Gerson ……………Aug. 08, 2002.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONAS A BAYOU whose telephone number is (571)272-7610.  The examiner can normally be reached on Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/YONAS A BAYOU/Primary Examiner, Art Unit 2434                                                                                                                                                                                                        06/05/2021